Title: To Thomas Jefferson from Thomas Barclay, [14 July 1787]
From: Barclay, Thomas
To: Jefferson, Thomas



[L’Orient, 14 July 1787]

Since writing the letter which accompanies this I found the Following Memorandums in a Book of mine. It will Enable you to fill up one of the Blanks in the little Account I sent you.


Mr. Jefferson
2 Dozens Madiera wine
30
livs. ⅌ Doz.
60


 
1½ Doz. Frontignan
24

36


 
1½ of Muscat
18

27


 
2 Pounds of tea


 16




 

139


 
Received Twenty four livres


24




 
livs.
115


Expence of China at Rouen




I Do not know why the 24 livres are Deducted. Possibly you paid them to me for the Expences of the China, at Rouen. But the above is an Exact Copy of the memorandum.

Thos. Barclay


The First safe Conveyance to Paris by a private person shall Carry to you and Mr. Adams all my Accounts of Any sort Respecting my Journey to Morocco. They are too voluminous to send by post, and are Containd in 82 folio pages. I Believe they are free from Error, and that Every thing is properly Accounted for.
Whatever letters you favor me with to your friends in America, with your other Commands put them as soon as Convenient under Cover for me to Mr. Jay. The wind is still obstinate this 14th.

